Citation Nr: 9935152	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  97-28 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the claim for service connection for a right knee 
disorder is well grounded.

2.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	John M. Lawrence, Jr., 
Attorney at Law


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel





INTRODUCTION

The veteran had two periods of active duty service, from June 
1967 to June 1973, and from August 1979 to January 1996, for 
a total active service period of 22 years, 8 months, and 28 
days.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for a right knee disability.  

In a decision dated April 15, 1998, the Board denied service 
connection for a right knee disorder.  Thereafter, the 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999, and 
hereinafter referred to as "Court").  In March 1999, the 
Court vacated the Board's April 1998 decision, and a Joint 
Motion for Summary Remand and Stay of Proceedings was 
granted.  The instant claim was thereafter returned to the 
Board for further evidentiary development, readjudication, 
and disposition in accordance with the terms of the joint 
motion. 


FINDING OF FACT

The record indicates that the veteran complained of knee pain 
on two occasions during service, and post-service records are 
indicative of a diagnosis of degenerative joint disease in 
the right knee by history and ongoing and continuing 
complaints of right knee pain and problems since the time of 
his active duty discharge.  






CONCLUSION OF LAW

The claim for service connection for a right knee disorder is 
well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1998), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded, that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998), and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability as provided by a 
medical diagnosis, (2) evidence of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1997).

Having reviewed the record, the Board has concluded that the 
veteran has presented a well grounded claim for service 
connection for a knee disorder, that is, his claim is 
plausible.  Specifically, the record shows complaints of 
right knee pain and problems on two occasions during his 22 
year active service period.  Post-service records show that 
shortly following his discharge, the veteran made complaints 
of pain and swelling in his right knee, and a March 1996 
treatment note shows a diagnosis of history of degenerative 
joint disease of both knees.  While diagnosis of a right knee 
disability was not shown on the most recent VA examination, 
the Board finds that the diagnosis of degenerative arthritis 
by history, in conjunction with continuing right knee 
complaints since the time of service, is sufficient to meet 
the threshold requirements for a well grounded claim.  


ORDER

The claim for service connection for a right knee disorder is 
well grounded.  


REMAND

The veteran contends that his right knee was injured while he 
was serving on active duty in 1982, and therefore, it is his 
contention that service connection is appropriate for the 
currently manifested right knee problems.  

VA has a duty to assist the veteran in the development of 
facts which are pertinent to a well grounded claim.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Littke v. 
Derwinski, 1 Vet.App. 90 (1990).  This includes the duty to 
obtain medical examinations and opinions which may be helpful 
to a determination as to whether the claimed benefits are 
warranted.  In light of the joint motion for Remand, the 
Board finds that it is necessary to return the veteran's 
well-grounded claim for service connection for a right knee 
disorder to the RO for additional evidentiary development.  

Specifically, the record indicates that while the veteran has 
made recent complaints of pain and pathology in his right 
knee, a current diagnosis of a right knee disability was not 
provided on recent VA examination; nor does the evidence 
indicate that an opinion has been sought as to the 
relationship between any currently manifested right knee 
disability and the period of active service, to include 
complaints of right knee pain therein.  On remand, the 
veteran will be afforded a new VA orthopedic examination for 
the purpose of determining the nature and etiology of any 
currently manifested right knee disability.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should schedule the veteran 
for a complete orthopedic examination of 
the right knee by a VA physician who has 
not previously examined him.  All 
objective findings should be noted in 
detail, and all special tests and 
studies, to include right knee x-rays, 
should be conducted as indicated.  The 
examiner should provide an opinion as to 
whether a right knee disability is 
currently manifested, and if so, a 
diagnosis for that disability should be 
indicated.  If a right knee disability is 
found, the examiner should comment upon 
the likelihood that this disability is 
related to the veteran's period of active 
service, to include treatment for right 
knee pain on two occasions therein.  The 
examiner should review the entire medical 
record, including service medical 
records, post-service treatment reports, 
and VA examination reports, prior to 
rendering the requested opinions.  
Complete rationales and bases should be 
provided for any opinions given or 
conclusions reached.  Opinions should be 
based on sound medical judgment without 
resort to conjecture, and if any of the 
requested opinions cannot be provided, 
the reasons therefor should be expressly 
noted.  The claims folder and a copy of 
this Remand should be provided to the 
examiner prior to the examination.  



3.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  If the report of the VA physician 
does not contain all of the requested 
findings or opinions, it should be 
returned for completion.  

4.  Upon finding that the required 
development has been completed, the RO 
should review the appellant's claim based 
on all of the evidence which is now of 
record, in order to determine whether a 
favorable outcome is now warranted.  If 
the decision remains adverse, the RO 
should provide the appellant and his 
representative with a Supplemental 
Statement of the Case, along with an 
adequate period of time within which to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further action, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












